On reargument, decree modified on the law and facts in accordance with the memorandum filed on the original decision of this appeal and as modified affirmed, without costs of this appeal to any party. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. (261 App. Div. 878.) All concur. (The decree judicially settles the accounts of the executor and trustee of decedent.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.